Exhibit 10.4

Compensatory Arrangements with Directors

The amount of the annual cash retainer, committee chair cash retainers and
restricted stock grants for our non-employee directors for the current year are
set forth in the table below. Each non-employee director is also paid $2,000 for
each meeting of the Board of Directors or any committee thereof of which he is a
member that he attends. Directors who are employees of PTC are not compensated
for their service as a director.

 

Name

  

Chair Position

   Annual Retainer    Committee
Chair  Retainer    Annual Equity
Grant(1)

Donald Grierson

  

Lead Independent Director

 

Nominating & Corporate Governance Committee

   $ 75,000      —      12,912 shares

Robert Schechter

   Audit Committee    $ 35,000    $ 10,000    11,813 shares

Robert Goldman

   Compensation Committee    $ 35,000    $ 10,000    11,813 shares

Michael Porter

   Corporate Development Committee    $ 35,000    $ 5,000    10,714 shares

Paul Lacy

      $ 35,000       10,714 shares

 

(1) The restrictions on the shares will lapse on the earlier of the date of the
2011 Annual Meeting of Stockholder and March 15, 2011, provided the person
remains a director on that date and pursuant to our 2000 Equity Incentive Plan.